Detailed Action
Election/Restriction

Applicant’s constructive election of claims 15-20 without traverse in the reply filed on 09/01/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant el al (US 2009/0085882 A1).
Regarding claim 15, Grant discloses a system comprising at least one computer simulation controller (Fig. 2), at least one computer simulation console configured to present at least one computer simulation responsive to signals from the computer simulation controller (10), and at least one force feedback mechanism configured to provide a first force on at least a portion of the computer simulation controller responsive to a first context of the computer simulation and a second force on the portion of the computer simulation controller responsive to a second context of the computer simulation (¶ [0021]: as the car is driven from a smooth paved surface to a bumpy dirt road … the haptic effects can change based on the change in types of road surfaces).
Regarding claim 16, Grant discloses wherein the first context is associated with a simulated deviation from a travel path in the computer simulation, and the first force is greater than the second force (¶ [0021]: as the car is driven from a smooth paved surface to a bumpy dirt road … the haptic effects can change based on the change in types of road surfaces).
Regarding claim 18, Grant discloses wherein the portion of the computer simulation controller comprises a joystick or a trigger or a button (¶ [0011]).
Regarding claim 19, Grant discloses wherein the force feedback mechanism comprises a motorized force feedback mechanism implemented by a piezoelectric haptic trigger and at least one motor that create resistance to motion of the portion of the computer simulation controller (¶ [0013]).

 
Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715